NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 8 August 2022, has been entered into record.  In this amendment, claims 1, 3, 5, 9, 11, 13, and 15 have been amended, claim 19 has been canceled, and claim 21 has been added.

Claims 1-18, 20, and 21 are presented for examination.

Response to Arguments
With regards to the objections to the claims and drawings, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
Applicant’s arguments, filed 8 August 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 6 June 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Deacon (US Patent 8,745,616 B1)) teaches establish trustworthiness of an application installed on an endpoint (col. 2, lines 2-7, 51-67), Pogorelik et al. (US 2016/0036826 A1 and Pogorelik hereinafter) teaches negotiate with the trusted endpoint to determine a security policy (0033, lines 7-11), Aaron et al. (US Patent 8,380,847 B2 and Aaron hereinafter) teaches wherein the security policy comprises a traffic inspection method for traffic flows originating at the trusted application, wherein the traffic inspection method is determined based on at least the trusted application (claim 14); and instruct the trusted application of the determined traffic inspection method (claim 14), none of the prior art of record alone or in combination teaches wherein the established trustworthiness is sufficient for an enterprise security infrastructure to treat the application installed on the endpoint and the endpoint as a trusted application and a trusted endpoint;, wherein the security policy comprises a traffic inspection method for traffic flows originating at the trusted application that is destined for a service, wherein the traffic inspection method is determined based on at least the trusted application, and the service.
The closest prior art made of record are:
Deacon discloses a system and method for providing digital certificates that certify the trustworthiness of digitally signed code.
Pogorelik discloses a system and method for secure content packaging using multiple trusted execution environments.
Aaron discloses a system and method for monitoring, examining, and blocking traffic associated with a network element based on whether the network element can be trusted.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pularikkal et al. (US 2021/0075799 A1) discloses a system and method for threat detection of application traffic flows.
Sadovsky et al. (US 2015/0180894 A1) discloses a system and method for detecting anomalous activity from accounts of an online service.
Wagner et al. (US 2017/0302449 A1) discloses a system and method for secure app-to-app communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431